Citation Nr: 1826993	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-00 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle disability to include as secondary to status post medial collateral ligament repair of the left knee, with arthritis and scar.


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, among other things, denied service connection for a right ankle disability.

In August 2014 the Veteran filed his notice of disagreement, was issued a statement of the case in November 2014, and in January 2015 perfected his appeal to the Board.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has a right ankle disability that was caused by his service-connected left knee disability.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, right ankle disability is proximately due to his service-connected left knee disability.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in September 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in November 2014.

In May 2013, the Veteran indicated that VA failed to provide a sufficient examination, stating that his October 2012 VA examination was not performed with the proper disabilities and benefits questionnaire (DBQ) format.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and afforded the Veteran a VA examination in July 2013 with the proper DBQ format.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board is granting the claim for service connection for a right ankle disability in the below decision.  Thus, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017). 

The Veteran contends that instability in his service connected left knee disability caused him to fall from scaffolding at work, resulting in a right ankle injury.

Private medical treatment records from February 2003 indicate that the Veteran was examined for a trimalleolar fracture of the right ankle and posterior displacement in the lateral malleolus resulting from a fall at work.  The treatment records note that the Veteran would be scheduled for surgery at some point the following week.

Private treatment records from July 2004 show that the Veteran's right ankle has reached maximum improvement, but with permanent anatomical impairment.

The Veteran was afforded a VA examination in July 2013.  The examination report noted a diagnosis of a fractured right ankle which was the result of a 25 foot fall after his left knee gave out.  Imaging studies also indicated degenerative or traumatic arthritis of the right ankle.  The Veteran reported flare-ups of the right ankle which caused chronic pain and required daily medication.  The examiner noted a reduced range of motion and strength in his right ankle.

The evidence is at least evenly balanced as to whether the Veteran's current right ankle disability was due to a fall caused by instability in his service connected left knee.  The July 2013 examiner noted a fractured right ankle and degenerative traumatic arthritis of the right ankle, therefore the Veteran meets the current disability requirement.  The Veteran has competently and consistently detailed the circumstances regarding his injury, stating that his left knee disability caused him to slip and injure his right ankle.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2017).  There is no indication in the record that the Veteran lacks credibility, thus his statement regarding the cause of his injury is afforded significant probative weight.  The RO determined that service connection was not warranted based on the fact that the Veteran's private medical records only report that the Veteran slipped and fell, injuring his right ankle in the process, but do not report any issue with the left knee which may have precipitated the fall.  However, there is no requirement that the Veteran report while in the process of receiving treatment for a serious injury the precise details of the events leading up to the injury.  The fact that the Veteran has consistently provided detailed competent and credible evidence since the incident is sufficient to establish the occurrence of such events.

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a right ankle injury, secondary to a service connected left knee disability is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a right ankle disability to include as secondary to status post medial collateral ligament repair of the left knee, with arthritis and scar, is granted.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


